Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 1 of 23 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26430




                                                       Evidence Packet P.1457
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 2 of 23 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26431




                                                       Evidence Packet P.1458
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 3 of 23 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26432




                                                       Evidence Packet P.1459
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 4 of 23 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26433




                                                       Evidence Packet P.1460
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 5 of 23 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26434




                                                       Evidence Packet P.1461
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 6 of 23 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26435




                                                       Evidence Packet P.1462
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 7 of 23 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26436




                                                       Evidence Packet P.1463
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 8 of 23 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26437




                                                       Evidence Packet P.1464
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 9 of 23 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:26438




                                                       Evidence Packet P.1465
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 10 of 23 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26439




                                                        Evidence Packet P.1466
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 11 of 23 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26440




                                                        Evidence Packet P.1467
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 12 of 23 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26441




                                                        Evidence Packet P.1468
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 13 of 23 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26442




                                                        Evidence Packet P.1469
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 14 of 23 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26443




                                                        Evidence Packet P.1470
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 15 of 23 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26444




                                                        Evidence Packet P.1471
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 16 of 23 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26445




                                                        Evidence Packet P.1472
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 17 of 23 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26446




                                                        Evidence Packet P.1473
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 18 of 23 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26447




                                                        Evidence Packet P.1474
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 19 of 23 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26448




                                                        Evidence Packet P.1475
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 20 of 23 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26449




                                                        Evidence Packet P.1476
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 21 of 23 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26450




                                                        Evidence Packet P.1477
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 22 of 23 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26451




                                                        Evidence Packet P.1478
Case 2:15-cv-05346-CJC-E Document 433-56 Filed 10/09/20 Page 23 of 23 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:26452




   CONFIDENTIAL                                       DisneyCA-TP0133424
                                                        Evidence Packet P.1479
